DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 7/11/2019 IDS, applicant notes documents that were cited from the ISR, and as such, these documents will be considered.
The objection to the specification has been withdrawn in view of the amendment filed 11/5/2021. The Examiner agrees that the specification amendment does not introduce new matter.
Independent claim 1 has been amended to define that the light emitting module comprises a plurality of light emitting elements comprising at least two types of light sources among a UV-A light source that emits a UV-A ray, a UV-C light source that emits a UV-C ray, and a visible light source that emits a visible ray. The Examiner acknowledges that the Kim et al. reference discloses only one type of light source (at 250 to 280 nm, or the UV-C band, see p. 3 para. 2); however, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Kim et al. to include different types of light sources to improve disinfection, as will be shown in the new grounds of rejection below.
The claim amendments filed 11/5/2021 have necessitated a new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (US Patent 10,076,582).
Regarding claim 1, Liao et al. discloses a sterilization device (reads on a virus inactivation kit, as the device comprises a set of components, as in a kit, and makes use of wavelengths that are fully capable of inactivating viruses) (Abstract, col. 1 lines 47-61, col. 3 lines 6-10) (Figs. 1a-1c, sheets 1-2 of 5), comprising:
a tube (170) (col. 3 lines 27-34);
a chamber (120) having an inner space to accommodate the tube (col. 3 lines 11-34) (Fig. 1b); and
a light emitting module (comprising upper portion of inner lining 150) comprising a plurality of light emitting elements to emit light to the tube and disposed on one side of the chamber (col. 3 line 62-col. 4 line 39) (Fig. 1c),
wherein the tube is detachably attached to the chamber (col. 3 lines 11-34, col. 4 lines 21-29), and
wherein the plurality of light emitting elements comprises at least two types of light sources including a UV-C light source that emits a UV-C ray and a visible light source that emits a visible ray (col. 3 line 62-col. 4 line 39). 
As to the limitation of the tube being configured to accommodate a sample containing viruses, this limitation is directed to intended use of the claimed device and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Patent 10,076,582).
Regarding claim 2, Liao et al. discloses wherein the chamber comprises:
an entrance portion configured to receive the tube at an upper end (e.g., see Fig. 4, sheet 5 of 5, wherein the chamber comprises an upper opening, see also col. 7 line 62-col. 8 line 6);
a body portion configured to downwardly extend from the entrance portion and circumferentially cover the inner space (see sidewalls extending downwardly from upper opening, Fig. 4); and
a lower end portion extending from the body portion to a lower end of the chamber (lower wall extending from sidewalls and parallel to upper opening to enclose the chamber, see Figs. 1a-1d and Fig. 4). 
Liao et al. is silent as to the vertical height of the chamber being greater than that of a width of the chamber, and an outer width of the entrance portion being greater than widths of the body portion and the lower end portion.
. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Patent 10,076,582) in view of Lee et al. (US Patent Application Publication 2015/0158741) (already of record).
Regarding claim 3, Liao et al. discloses that the device comprises a power supply for providing power to the light emitting module comprising battery within the chamber (col. 5 lines 4-17) (Fig. 2, sheet 3 of 5). Liao et al. discloses wherein the battery is a rechargeable battery (col. 5 lines 4-17); however, Liao et al. does not show any particular mechanism for recharging the battery.
Liao et al. is silent as to a chamber terminal being disposed on an outer wall of the chamber to provide power to the light emitting module.
Lee et al. discloses a sterilizing device comprising a cylindrical storage space for storing water and ultraviolet light emitters configured to sterilize the water (para. 98-108) (Fig. 8). Lee et al. discloses that the device further comprises a battery for powering the light emitters and a power terminal (330) provided at a base of the device wherein the power terminal is configured to recharge the battery (para. 106) (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Liao et al. to comprise a chamber terminal disposed on an outer wall of the chamber to recharge the battery (i.e., to provide power to the 
Regarding claim 4, Lee et al. discloses providing the chamber terminal at an underside of the device, as set forth above. Therefore, the combination of Liao et al. in view of Lee et al. teaches the chamber terminal being disposed below the chamber. 
Regarding claim 5, Liao et al. discloses the chamber battery accommodated in the chamber and Liao et al. in view of Lee et al. teaches the battery being chargeable through the chamber terminal, as set forth above. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014104435 A1) (English machine translation of the written description relied upon) (already of record) in view of Chevremont et al. (Effect of coupled UV-A and UV-C LEDs on both microbiological and chemical pollution of urban wastewaters).
Regarding claim 1, Kim et al. discloses a device for killing microorganisms (p. 2 para. 12-p. 3 para. 2) (see Figs. 1-3, and particular embodiment of Fig. 7) comprising:
a tube (body 11, reads on a tube as it is an elongated cylinder configured to contain a liquid) (p. 2 para. 12-13);
a chamber (22b) having an inner space to accommodate the tube (11) (p. 5 para. 3) (Fig. 7); and
a light emitting module comprising at least one light emitting element to emit light to the tube and disposed on one side of the chamber (e.g., module comprising ultraviolet light sources 26b disposed on a side wall) (p. 5 para. 3) (Fig. 7),

wherein at least one light emitting element comprises a light source emitting light having a wavelength of 250 to 280 nm (wavelength falling within the UV-C band; i.e., the light source is a UV-C light source emitting a UV-C ray) (p. 3 para. 2). 
As to the limitations of the device being a virus inactivation kit and the tube being configured to accommodate a sample containing viruses, these limitations are directed to intended use of the claimed device and have therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The tube (11) disclosed by Kim et al. is configured to hold water (p. 2 para. 12-13) and is therefore fully capable of accommodating a sample containing viruses (e.g., a water sample containing viruses). The device is fully capable of being used as a virus inactivation kit, as a user could operate the device to direct ultraviolet light, which is inherently capable of inactivating viruses, to material within the tube (see p. 2 para. 14 and p. 5 para. 3), or alternatively fill the tube with a virucide chemical to inactivate any viruses therein. Therefore, Kim et al. fully meets claim 1. 
	Kim et al. is silent as to the light emitting module comprising, in addition to the UV-C light source, another light source selected from among a UV-A light source and a visible light source.
	Chevremont et al. discloses that a combination of a UV-A light source emitting UV-A light and a UV-C light source emitting UV-C light achieved greater microbial reduction in a water sample than when only one type of UV light is used (Abstract, p. 305 col. 1 para. 5-p. 306 col. 2 para. 2, p. 309 col. 2 para. 2, Fig. 1).

Regarding claim 2, Kim et al. discloses wherein the chamber (22b) comprises:
an entrance portion configured to receive the tube (11) at an upper end (see uppermost portion of 22b above region where light sources 26b are placed, Fig. 7);
a body portion configured to downwardly extend from the entrance portion and circumferentially cover the inner space (see middle portion of 22b wherein light sources 26b are placed, Fig. 7); and
a lower end portion extending from the body portion to a lower end of the chamber (see lower region of 22b below where light sources 26b are placed, Fig. 7),
wherein an outer width of the entrance portion is greater than widths of the body portion and the lower end portion (p. 2 para. 12, p. 3 para. 3) (Fig. 7).
Kim et al. is silent as to a vertical height of the chamber being greater than a width of the chamber. 
Nonetheless, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04). The limitation of the vertical height of the chamber being greater than a width thereof is a recitation of relative dimensions, and a chamber having 
	Regarding claim 3, Kim et al. discloses wherein the chamber (22b) comprises an outer wall (24) (p. 3 para. 3) (Fig. 7), wherein a lower body (see 24a in Fig. 6, also shown in Fig. 7) is disposed on the outer wall (Fig. 7), a power supply (29) (reads on a chamber terminal) being provided in the lower body disposed on the outer wall to provide power to the light emitting module (p. 3 para. 5-p. 4 para. 4) (Fig. 7).
	Regarding claim 4, Kim et al. discloses wherein the chamber terminal (29) is below the chamber (22b) (Fig. 7). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014104435 A1) (English machine translation of the written description relied upon) (already of record) in view of Chevremont et al. (Effect of coupled UV-A and UV-C LEDs on both microbiological and chemical pollution of urban wastewaters) as applied to claim 3, and in further view of Lee et al. (US Patent Application Publication 2015/0158741) (already of record).
Regarding claim 5, Kim et al. discloses wherein the chamber terminal (29) provides power to the light emitting module and wherein the light emitting module is within the chamber, as set forth above.
Kim et al. is silent as to the device further comprising a chamber battery accommodated in the chamber wherein the chamber battery is chargeable through the chamber terminal. 
Lee et al. discloses a sterilizing device (para. 98-99) (Fig. 8) comprising a body for storing water and ultraviolet light emitters configured to sterilize the water for (para. 98-108). Lee et al. discloses that the device further comprises a battery for powering the light emitters and a power terminal (330) provided at a base of the device wherein the power terminal is configured to recharge the battery (para. 106) (Fig. 8).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lowe et al. (US Patent Application Publication 2013/0248459) is directed to a device for decontaminating a cuvette comprising UVA, UVC, and visible light sources.
Dobrinsky et al. (US Patent Application Publication 2017/0100494) is directed to a treatment device for clamping around a tube comprising light sources emitting various types of UV light.
Liao et al. (US Patent Application Publication 2016/0280562) provides general disclosure that by using multiple different UV wavelengths, biological impurities having different response characteristics may be treated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799